UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6659


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

DAVID WRIGHT,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.    Henry M. Herlong, Jr., Senior
District Judge. (6:05-cr-01163-HMH)


Submitted:    January 11, 2010              Decided:   January 25, 2010


Before MICHAEL, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David Wright, Appellant Pro Se.     Leesa Washington, Assistant
United States Attorney, Isaac Louis Johnson, Jr., OFFICE OF THE
UNITED   STATES  ATTORNEY,  Greenville,   South  Carolina,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               David Wright appeals the district court’s oral order

denying his 18 U.S.C. § 3582(c)(2) (2006) motion for a reduction

in sentence.       As noted on the district court’s docket sheet, the

court denied relief on Wright’s motion for the reasons stated in

its July 11, 2008 order.         The July 11 order reveals that Wright

was not eligible for a sentence reduction under Amendment 706

because he was held accountable for more than 4.5 kilograms of

crack.    Because our review of the record reveals no reversible

error, we affirm.         We dispense with oral argument because the

facts    and    legal   contentions   are   adequately   presented    in   the

materials      before   the   court   and   argument   would   not   aid   the

decisional process.

                                                                     AFFIRMED




                                       2